FILED
                             NOT FOR PUBLICATION                            APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRENDA J. LITTLE, an attorney on                  No. 12-35297
leave,
                                                  D.C. No. 2:11-cv-01387-JLR
               Plaintiff - Appellant,

  v.                                              MEMORANDUM *

STATE OF WASHINGTON,

               Defendant,

  And

WASHINGTON STATE BAR
ASSOCIATION, a state agency; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                              Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Brenda J. Little, an attorney on leave, appeals pro se from the district court’s

judgment dismissing her 42 U.S.C. § 1983 action alleging various federal and state

law claims in connection with proceedings to determine the status of her

membership in the Washington State Bar Association. We have jurisdiction under

28 U.S.C. § 1291. We review de novo. Knievel v. ESPN, 393 F.3d 1068, 1072

(9th Cir. 2005) (dismissal under Fed. R. Civ. P. 12(b)(6)); Dominguez v. Miller (In

re Dominguez), 51 F.3d 1502, 1508 n.5 (9th Cir. 1995) (dismissal under Fed. R.

Civ. P. 8(a)). We affirm.

      The district court properly dismissed Little’s action because the First

Amended Complaint did not comply with Federal Rule of Civil Procedure 8. See

Fed. R. Civ. P. 8(a)(2) (requiring pleading to contain “a short and plain statement

of the claim showing that the pleader is entitled to relief”); Starr v. Baca, 652 F.3d

1202, 1216 (9th Cir. 2011) (to be entitled to presumption of truth, a complaint’s

allegations may not simply recite elements of cause of action but must contain

sufficient allegations of underlying facts to give fair notice and enable an effective

defense; factual allegations taken as true must plausibly suggest “entitlement to

relief, such that it is not unfair to require the opposing party to be subjected to the

expense of discovery and continued litigation”); McHenry v. Renne, 84 F.3d 1172,




                                            2                                     12-35297
1179 (9th Cir. 1996) (Rule 8 “is a basis for dismissal independent of Rule

12(b)(6)”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Defendant Washington State Bar Association’s opposed motion to strike

portions of Little’s reply brief is denied.

      Defendant Muscatel’s motion to strike Little’s reply brief is denied.

      Little’s request for sanctions, raised in her reply brief, is denied.

      AFFIRMED.




                                              3                                   12-35297